Title: To Benjamin Franklin from Jean de Neufville & fils, 23 July 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


May it please Your Excellency
Amsterdam 23d. July 1781
The Inclosed pacquet we received last Saturday per a Ship to our address named the Minerva Captn. Moses Brown from Newbury port, after a passage hither of thirty eight days, & after a Weeks sail from port, he captured the Brig Swallow from London to New York, with dry goods; and sent her for Boston after taking out Six of her Crew which he brought with him hither.
We have no other particulars per Said Ship that we Could add Which would be new or Interesting; We will therefore conclude by reiterating the devoted Attachment with which we have the honor to be most Respectfully Your Excellency Most Obedt: & Mot: Hble: Servts:
John DE Neufville Son
The Honble. Benjn. Franklin Esqr.
 
Endorsed: Answd Aug 6.
Notation: J. de Neufville & fils July 23 1781
